COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Humphreys
Argued at Richmond, Virginia


OSSIE LEE RICHARDSON
                                          MEMORANDUM OPINION * BY
v.   Record No. 2440-00-2                JUDGE ROBERT J. HUMPHREYS
                                              OCTOBER 30, 2001
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

          C. David Whaley (Anthony G. Spencer;
          Morchower, Luxton & Whaley, on briefs), for
          appellant.

          Michael T. Judge, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     Ossie Lee Richardson appeals his conviction, after a bench

trial, for possession of cocaine.   Richardson contends that the

trial court erred in finding the evidence sufficient to convict

him of the offense.    We disagree and affirm his conviction.

               Where the sufficiency of the evidence is
          challenged after conviction, it is our duty
          to consider it in the light most favorable to
          the Commonwealth and give it all reasonable
          inferences fairly deducible therefrom. We
          should affirm the judgment unless it appears
          from the evidence that the judgment is
          plainly wrong or without evidence to support
          it.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975).   Furthermore, "[w]itness credibility, the weight

accorded the testimony and the inferences to be drawn from proven

facts are matters to be determined by the fact finder, and the

trial court's judgment will not be disturbed on appeal unless it

is plainly wrong or without evidence to support it."      Sapp v.

Commonwealth, 35 Va. App. 519, 526, 546 S.E.2d 245, 249 (2001)

(citing Code § 8.01-680; Long v. Commonwealth, 8 Va. App. 194,

199, 379 S.E.2d 473, 476 (1989)).

     So viewed, the evidence presented at trial established that

on February 21, 2000, at approximately 10:00 a.m., Henrico County

Police Officer E.C. Krevonick, while on routine patrol, observed

a car parked in front of a hotel room in the parking lot of a

Ramada Inn, with a defective tail-light.    Officer Krevonick

stopped the car and found three individuals in the car, the

driver, Richardson and a female passenger.    The driver gave

Krevonick permission to search the car.    Accordingly, the three

passengers got out of the vehicle.     Each of the passengers,

including Richardson, then gave Officer Krevonick permission to

search their persons.   Officer Krevonick found nothing

incriminating upon searching the driver and Richardson, but

determined that the female passenger had been previously banned

from the property.   Krevonick escorted the female off the

property.   Upon returning, he explained to the driver and

Richardson that the area was known to be a high drug-traffic

                               - 2 -
area.    The driver indicated that he was unaware of that fact,

then he and Richardson returned to the car and left the premises.

        Approximately two hours later, Officer Krevonick observed

the same car "in front of the room again."      After observing the

car for a few minutes, Officer Krevonick saw Richardson, the

driver and a female leave the room and get in the car.      Krevonick

then approached the passenger side of the car and asked why they

had returned to the area.    After some discussion, Krevonick again

asked for consent to search the car and the driver agreed.       As

Richardson began to get out of the front passenger seat,

Krevonick observed him "ben[d] down with his hand and [drop] a

glass vial onto the ground."    Krevonick then attempted to detain

Richardson, and a struggle ensued.       During the struggle,

"[Richarson] took his left foot and smashed the [glass vial] on

the ground."

        During his testimony at trial, Officer Krevonick, who had

observed such items before, referred to the glass vial as a

"round thin pipe, commonly used to smoke crack cocaine."        He

described it as "all glass," and stated "it, uh, looked like it

had - usually people use what's called Chore Boy to filter the

crack cocaine and it appeared that it had that inside of it with

the residues, black-looking."    Richardson raised no objection to

Krevonick's characterization of the vial.      Krevonick also

testified that during his first encounter with Richardson,



                                 - 3 -
earlier that morning, Richardson had told him that he had smoked

crack cocaine on occasion.

     Krevonick arrested Richardson and advised him of his Miranda

rights.    He then found the broken glass and "picked up the

pieces."   When asked by the prosecutor if he had talked to

Richardson about "the piece of evidence [he had] found,"

Krevonick testified that Richardson said "it was not his, that he

did not drop it."

     Krevonick took the evidence to the police station to be

checked into "Property."    It was then taken to the state forensic

laboratory for analysis.    The certificate of analysis described

the evidence submitted by Officer Krevonick as follows:

            Item 2 One (1) sealed yellow envelope
            containing one (1) sealed plastic evidence
            bag containing pieces of glass, a black
            plastic tube and a piece of copper wool, each
            containing residue

            RESULTS:

             *         *    *      *      *     *      *

            Item 2   Cocaine (Schedule II).

     Krevonick testified that he did not know where the black

plastic tube or copper wool had come from. 1   He conceded that the

only item he saw Richardson drop was "a glass vial that was in


     1
        Officer Krevonick testified that he had taken a
photograph of the material he had picked up off the ground and
stated, after reviewing the photograph, that the black plastic
tube and the copper wool appeared in the photo with the broken
glass. However, the photograph was not admitted into evidence as
an exhibit.

                                 - 4 -
his hand."    Officer Krevonick stated that the black plastic tube

and the copper wool could have been inside the glass tube, but he

had "no idea," because Richardson had stepped on the glass vial.

        At the close of the Commonwealth's case and at the close of

the evidence, Richardson raised a motion to strike pointing out

that Officer Krevonick did not know where the black plastic tube

had come from, but that he took "all three of the items, [and]

place[d] them in the bag."    He contended "you don't know which

one of those items [was] tested at the lab, because the lab

report doesn't reflect that," and stated, "I think it defies

logic to think that they tested everything.    But yet the burden

of proof is on them to show that they tested the particular piece

of glass that he possessed, and that would be our motion to

strike."    The trial court overruled each motion, noting that the

certificate of analysis stated "[e]ach" of the submitted items

contained residue, which tested positive for cocaine.    Richardson

was subsequently found guilty and sentenced to nine months in

jail.

        On appeal Richardson argues that the trial court erred in

finding the evidence sufficient to establish that he knowingly

and intentionally possessed the cocaine.    Specifically,

Richardson contends that the certificate of analysis is ambiguous

and that, therefore, the Commonwealth failed to prove that the

pieces of glass were analyzed and contained cocaine.    In the

alternative, Richardson argues that by placing the glass pieces

                                 - 5 -
in the plastic evidence bag, with a black plastic tube containing

residue, Officer Krevonick could have contaminated the glass.

     We first note that "[t]he Commonwealth may prove possession

of a controlled substance by showing either actual or

constructive possession."     Barlow v. Commonwealth, 26 Va. App.
421, 429, 494 S.E.2d 901, 904 (1998).    Here, there is no question

that Richardson actually possessed the glass vial.    The

uncontradicted testimony of Officer Krevonick establishes that

Richardson had the vial in his hand when he got out of the car,

that he bent down toward the ground and dropped it, and then

crushed the vial with his foot during his struggle with

Krevonick.   Thus, the only relevant issue is whether the evidence

presented by the Commonwealth was sufficient to establish that

the vial contained cocaine.    We agree with the trial court and

find that it was.

     The certificate of analysis unambiguously states that "each"

of the items contained in the bag contained "residue."      The

result of the analysis clearly states that this "residue" tested

positive for cocaine.   Although the certificate does not

explicitly set forth each item and state that the residue on each

particular item contained cocaine, we find that a plain reading

of the report supports the trial court's conclusion that each of

the items was tested and that residue found on each of the items

tested positive for cocaine.    Moreover, Richardson's attempt to

get rid of the glass vial and/or to destroy it tends to

                                 - 6 -
demonstrate his guilty knowledge regarding the cocaine residue on

the vial, and further supports the trial court's determination.

See Pearson v. Commonwealth, 221 Va. 936, 946, 275 S.E.2d 893,

900 (1981) ("In all cases of circumstantial evidence the conduct

of the accused is always an important factor in the estimate of

the weight of circumstances which point to his guilt." (quoting

Dean v. Commonwealth, 73 Va. (32 Gratt.) 912, 923 (1879))).

     Finally, we do not address Richardson's alternative argument

concerning the alleged contamination of the glass as Richardson

failed to raise a contamination argument before the trial court.

See Rule 5A:18; see also Buck v. Commonwealth, 247 Va. 449,

452-53, 443 S.E.2d 414, 416 (1994) (holding that an appellate

court will not consider an argument on appeal different from one

raised at trial even if it is related to the same issue).

Indeed, Richardson's only argument before the trial court

consisted of his theory that the certificate of analysis failed

to identify with particularity whether the glass had been tested,

and whether it contained cocaine residue in and of itself.    As we

have found that it does, we affirm the decision of the trial

court.

                                                        Affirmed.




                              - 7 -